 




EXHIBIT 10.1




[dlpn_ex10z1002.gif] [dlpn_ex10z1002.gif]







June 5, 2020




Mr. William O’Dowd IV

Chief Executive Officer

Dolphin Entertainment, Inc.  

2151 S. LeJeune Road, Suite 150

Coral Gables, Florida 33134




Mr. O’Dowd:




This letter (the “Agreement”) constitutes the agreement between Dolphin
Entertainment, Inc. (the “Company”) and Maxim Group LLC (“Maxim” or the “Lead
Manager”), that Maxim shall serve as the exclusive lead (i) Placement agent for
the Company, on a “reasonable best efforts” basis (“Direct Placement”) or (ii)
underwriter and book runner for the Company, on a firm commitment basis
(“Underwritten Placement” and collectively with a Direct Placement, a
“Placement”)1, in connection with the proposed offering of shares (the “Shares”
or the “Securities”) of the Company’s common stock (the “Common Stock”). The
terms of such Placement and the Securities shall be mutually agreed upon by the
Company and the Lead Manager and, if a Direct Placement, the purchasers (each, a
“Purchaser” and collectively, the “Purchasers”) and nothing herein grants Maxim
the power or authority to bind the Company or any Purchaser or creates an
obligation for the Company to issue any Securities or complete the Placement.
This Agreement and the documents executed and delivered by the Company and the
Purchasers in connection with the Placement shall be collectively referred to
herein as the “Transaction Documents.” The date of the closing of the Placement
shall be referred to herein as the “Closing Date.”  The Company expressly
acknowledges and agrees that Maxim’s obligations hereunder are on a reasonable
best efforts basis only and that the execution of this Agreement does not
constitute a commitment by Maxim to purchase the Securities and does not ensure
the successful placement of the Securities or any portion thereof or the success
of Maxim with respect to securing any other financing on behalf of the Company.
 Maxim may retain other brokers or dealers to act as sub-agents or
selected-dealers on its behalf in connection with the Placement.




In the event that a Placement is an Underwritten Placement, prior to the
commencement of the Underwritten Placement, the Company shall negotiate the
terms of an underwriting agreement with Maxim containing such terms, covenants,
conditions, representations, warranties, and providing for the delivery of legal
opinions, comfort letters and officer’s certificates, all in form and substance
satisfactory to Maxim and its counsel and the Company.







1

It is further understood and agreed that during the Engagement Period, the
Company and Maxim may mutually determine that instead of proceeding with the
Offering, the Company may alternatively proceed with an alternative offering
(registered or unregistered) of its equity securities or reverse merger
(“Alternative Transaction”).  In such an event, Maxim’s exclusivity enumerated
in this Agreement shall still apply.

















--------------------------------------------------------------------------------

Dolphin Entertainment, Inc.

June 2020

Page 2







In the event that a Placement is a Direct Placement, the sale of Securities to
any Purchaser will be evidenced by a purchase agreement (“Purchase Agreement”)
between the Company and such Purchaser, if required by the Purchaser, in a form
reasonably satisfactory to the Company and Maxim.  Prior to the signing of any
Purchase Agreement, officers of the Company with responsibility for financial
affairs will be available to answer inquiries from prospective Purchasers.




Notwithstanding anything herein to the contrary, in the event that Maxim
determines that any of the terms provided for hereunder shall not comply with a
FINRA rule, including but not limited to FINRA Rule 5110, then the Company shall
agree to amend this Agreement in writing upon the request of Maxim to comply
with any such rules; provided that any such amendments shall not provide for
terms that are less favorable to the Company.




SECTION 1.

Compensation and other Fees.




As compensation for the services provided by the Maxim hereunder, the Company
agrees to pay to Maxim:







(i)

A cash fee payable immediately upon the closing of the Placement equal to seven
(7.0%) of the aggregate gross proceeds raised in the Placement (the “Cash Fee”).
The Cash Fee shall be paid at the closing of the Placement (the “Closing”).




(ii)

Upon the execution of this Agreement, the Company shall pay to the Lead
Placement Agent $15,000 (by check or wire transfer of immediately available
funds) as an expense advance (the "Advance"). Any unused portion of the Advance
delivered to Maxim will be returned to the extent such out-of-pocket accountable
expenses are not actually incurred in accordance with FINRA Rule 5110(f)(2)(C).




Subject to compliance with FINRA Rule 5110(f)(2)(D), the Company agrees to
reimburse Maxim directly out of the Closing of the Placement for Maxim’s legal
expenses that shall not exceed $70,000.




SECTION 2.

REGISTRATION STATEMENT.




(A)

The Company represents and warrants to, and agrees with, Maxim that:(A) the
Company has filed with the Securities and Exchange Commission (the “Commission”)
a registration statement on Form S-3 under the Securities Act of 1933, as
amended (the “Securities Act”), for the registration under the Securities Act of
the Securities.  At the time of such filing, the Company met the requirements of
Form S-3 under the Securities Act.  Such registration statement meets the
requirements set forth in Rule 415(a)(1)(x) under the Securities Act and
complies with said Rule. The Company will file with the Commission pursuant to
Rule 424(b) under the Securities Act, and the rules and regulations (the “Rules
and Regulations”) of the Commission promulgated thereunder, a supplement to the
form of prospectus included in such registration statement relating to the
placement of the Securities and the plan of distribution thereof and has advised
Maxim of all further information (financial and other) with respect to the
Company required to be set forth therein. Such registration statement, including
the exhibits thereto, as amended at the date of this Agreement, is hereinafter
called the “Registration Statement”; such prospectus in the form in which it
appears in the Registration Statement is hereinafter called the “Base
Prospectus”; and the supplemented form of prospectus, in the form in which it
will be filed with the Commission pursuant to Rule 424(b) (including the Base
Prospectus as so supplemented) is hereinafter called the “Prospectus
Supplement.” Any reference in this Agreement to the Registration Statement, the
Base Prospectus or the Prospectus Supplement shall be deemed to refer to and
include the documents





Maxim Group LLC

Members FINRA & SIPC

405 Lexington Avenue * New York, NY10174 * (212) 895-3500 * (800) 724-0761 * fax
(212) 895-3783 * www.maximgrp.com




--------------------------------------------------------------------------------

Dolphin Entertainment, Inc.

June 2020

Page 3







incorporated by reference therein (the “Incorporated Documents”) pursuant to
Item 12 of Form S-3 which were filed under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), on or before the date of this Agreement, or the
issue date of the Base Prospectus or the Prospectus Supplement, as the case may
be; and any reference in this Agreement to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, the Base Prospectus or
the Prospectus Supplement shall be deemed to refer to and include the filing of
any document under the Exchange Act after the date of this Agreement, or the
issue date of the Base Prospectus or the Prospectus Supplement, as the case may
be, deemed to be incorporated therein by reference. All references in this
Agreement to financial statements and schedules and other information which is
“contained,” “included,” “described,” “referenced,” “set forth” or “stated” in
the Registration Statement, the Base Prospectus or the Prospectus Supplement
(and all other references of like import) shall be deemed to mean and include
all such financial statements and schedules and other information which is or is
deemed to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be.  No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company's
knowledge, is threatened by the Commission. For purposes of this Agreement,
“free writing prospectus” has the meaning set forth in Rule 405 under the
Securities Act and the “Time of Sale Prospectus” means the preliminary
prospectus, if any, together with the free writing prospectuses, if any, used in
connection with the Placement, including any documents incorporated by reference
therein.

(B)

The Registration Statement (and any further documents to be filed with the
Commission) contains all exhibits and schedules as required by the Securities
Act. Each of the Registration Statement and any post-effective amendment
thereto, at the time it became effective, complied in all material respects with
the Securities Act and the Exchange Act and the applicable Rules and Regulations
and did not and, as amended or supplemented, if applicable, will not, contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The Base Prospectus, the Time of Sale Prospectus, if any, and the
Prospectus Supplement, each as of its respective date, comply in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations. Each of the Base Prospectus, the Time of Sale Prospectus, if
any, and the Prospectus Supplement, as amended or supplemented, did not and will
not contain as of the date thereof any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading. The
Incorporated Documents, when they were filed with the Commission, conformed in
all material respects to the requirements of the Exchange Act and the applicable
Rules and Regulations, and none of such documents, when they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein (with respect to
Incorporated Documents incorporated by reference in the Base Prospectus or
Prospectus Supplement), in light of the circumstances under which they were made
not misleading; and any further documents so filed and incorporated by reference
in the Base Prospectus, the Time of Sale Prospectus, if any, or Prospectus
Supplement, when such documents are filed with the Commission, will conform in
all material respects to the requirements of the Exchange Act and the applicable
Rules and Regulations, as applicable, and will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. No post-effective amendment to the Registration Statement
reflecting any facts or events arising after the date thereof which represent,
individually or in the aggregate, a fundamental change in the information set
forth therein is required to be filed with the Commission.  There are no
documents required to be filed with the Commission in connection with the
transaction contemplated hereby that (x) have not been filed as required
pursuant to the Securities Act or (y) will not be filed within the requisite
time period. There are no contracts or other documents required to be





Maxim Group LLC

Members FINRA & SIPC

405 Lexington Avenue * New York, NY10174 * (212) 895-3500 * (800) 724-0761 * fax
(212) 895-3783 * www.maximgrp.com




--------------------------------------------------------------------------------

Dolphin Entertainment, Inc.

June 2020

Page 4







described in the Base Prospectus, the Time of Sale Prospectus, if any, or
Prospectus Supplement, or to be filed as exhibits or schedules to the
Registration Statement, which have not been described or filed as required.

(C)

The Company is eligible to use free writing prospectuses in connection with the
Placement pursuant to Rules 164 and 433 under the Securities Act.  Any free
writing prospectus that the Company is required to file pursuant to Rule 433(d)
under the Securities Act has been, or will be, filed with the Commission in
accordance with the requirements of the Securities Act and the applicable rules
and regulations of the Commission thereunder. Each free writing prospectus that
the Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act or that was prepared by or behalf of or used by the Company
complies or will comply in all material respects with the requirements of the
Securities Act and the applicable rules and regulations of the Commission
thereunder.  The Company will not, without the prior consent of Maxim, prepare,
use or refer to, any free writing prospectus.

(D)

The Company has delivered, or will as promptly as practicable deliver, to Maxim
complete conformed copies of the Registration Statement and of each consent and
certificate of experts, as applicable, filed as a part thereof, and conformed
copies of the Registration Statement (without exhibits), the Base Prospectus,
the Time of Sale Prospectus, if any, and the Prospectus Supplement, as amended
or supplemented, in such quantities and at such places as Maxim reasonably
requests. Maxim acknowledges that all such materials as exist on the date of
this letter are available on EDGAR. Neither the Company nor any of its directors
and officers has distributed and none of them will distribute, prior to the
Closing Date, any offering material in connection with the offering and sale of
the Securities other than the Base Prospectus, the Time of Sale Prospectus, if
any, the Prospectus Supplement, the Registration Statement, copies of the
documents incorporated by reference therein and any other materials permitted by
the Securities Act.

SECTION 3.

REPRESENTATIONS AND WARRANTIES.  The Company makes to Maxim all of the
representations and warranties which the Company makes to the Purchasers in the
Securities Purchase Agreement, and in addition makes the following two
representations:




(a)

Approvals.  As of the date of this Agreement and provided the Shares do not
exceed 20% of the outstanding shares on the Closing Date, except for the filings
with the NASDAQ Capital Market for the listing of the Shares for trading thereon
in the time and manner required thereby, the issuance and listing on the NASDAQ
Capital Market of the Shares requires no further approvals, including but not
limited to, the approval of shareholders.







(b)

FINRA Affiliations.  There are no affiliations with any FINRA member firm among
the Company’s officers, directors or, to the knowledge of the Company, any five
percent (5.0%) or greater stockholder of the Company, except as set forth in the
Base Prospectus.

SECTION 4.

REPRESENTATIONS OF MAXIM.  Maxim represents and warrants that it is (i) a member
in good standing of FINRA, (ii) registered as a broker/dealer under the
Securities Exchange Act of 1934 (the “Exchange Act”), and (iii) licensed as a
broker/dealer under the laws of the States applicable to the offers and sales of
Securities by Maxim. Maxim will immediately notify the Company in writing of any
change in its status as such. Maxim covenants that it will use its reasonable
best efforts to conduct the Placement hereunder in compliance with the
provisions of this Agreement and the requirements of applicable law.  Except as
required by law or as contemplated by this agreement, Maxim will keep
confidential all material nonpublic information, including information regarding
the Placement





Maxim Group LLC

Members FINRA & SIPC

405 Lexington Avenue * New York, NY10174 * (212) 895-3500 * (800) 724-0761 * fax
(212) 895-3783 * www.maximgrp.com




--------------------------------------------------------------------------------

Dolphin Entertainment, Inc.

June 2020

Page 5







contemplated hereunder, provided to it by the Company or its affiliates or
advisors and use such information only for the purposes contemplated herein.

SECTION 5.

INDEMNIFICATION.  The Company agrees to the indemnification and other agreements
set forth in the Indemnification Provisions (the “Indemnification”) attached
hereto as Addendum A, the provisions of which are incorporated herein by
reference and shall survive the termination or expiration of this Agreement.




SECTION 6.

ENGAGEMENT TERM.  Maxim’s engagement hereunder shall become effective on the
date hereof and shall continue until the earlier of (i) the final Closing Date
of the Placement and (ii) the date a party terminates the engagement according
to the terms of the next sentence (such date, the “Termination Date”).  After an
initial period of one (1) month from the date hereof, the Agreement may be
terminated at any time by either party upon 10 days written notice to the other
party, effective upon receipt of written notice to that effect by the other
party.  Notwithstanding anything to the contrary contained herein, the
provisions concerning confidentiality, indemnification, contribution and the
Company’s obligations to pay fees and reimburse expenses contained herein and
the Company’s obligations contained in the Indemnification Provisions will
survive any expiration or termination of this Agreement.  Maxim agrees not to
use any confidential information concerning the Company provided to Maxim by the
Company for any purposes other than those contemplated under this Agreement.




SECTION 7.

RIGHT OF FIRST REFUSAL.  Upon the successful completion of any Closing of the
Placement, for a period of twelve (12) months from the final Closing, the
Company grants the Placement Agent the right of first refusal to act as no less
than a co-lead managing underwriter and co-book runner and/or co-lead placement
agent with at least 50% of the economics, for any and all future public and
private equity and public debt offerings during such twelve (12) months period
of the Company, or any successor to or any subsidiary of the Company (a
“Subsequent Offering”). Maxim shall notify the Company within ten (10) days of
its receipt of the written offer contemplated above as to whether or not it
agrees to accept such retention. If Maxim should decline such retention, the
Company shall have no further obligation to Maxim, except as specifically
provided for herein.  The parties agree that this Section 7 shall not be
applicable to any Excluded Issuances or any issuance of securities or financing
provided by or solicited from the Known Investors and/or any person or entity
who is, or has been within such twelve (12) months period, a holder of the
Company’s debt or equity securities.




SECTION 8.

LEAD MANAGER INFORMATION.  The Company agrees that any information or advice
rendered by Maxim in connection with this engagement is for the confidential use
of the Company only in their evaluation of the Placement and, except as
otherwise required by law, the Company will not disclose or otherwise refer to
the advice or information in any manner without Maxim’s prior written consent.




SECTION 9.

NO FIDUCIARY RELATIONSHIP. This Agreement does not create, and shall not be
construed as creating rights enforceable by any person or entity not a party
hereto, except those entitled hereto by virtue of the Indemnification Provisions
hereof. The Company acknowledges and agrees that Maxim is and shall not be
construed to be a fiduciary of the Company and shall have no duties or
liabilities to the equity holders or the creditors of the Company or any other
person by virtue of this Agreement or the retention of Maxim hereunder, all of
which are hereby expressly waived.








Maxim Group LLC

Members FINRA & SIPC

405 Lexington Avenue * New York, NY10174 * (212) 895-3500 * (800) 724-0761 * fax
(212) 895-3783 * www.maximgrp.com




--------------------------------------------------------------------------------

Dolphin Entertainment, Inc.

June 2020

Page 6







SECTION 10.

CLOSING. The obligations of Maxim and the closing of the sale of the Securities
hereunder are subject to the accuracy, when made and on the Closing Date, of the
representations and warranties on the part of the Company and its subsidiaries
contained herein, to the accuracy of the statements of the Company and its
subsidiaries made in any certificates pursuant to the provisions hereof, to the
performance by the Company and its subsidiaries of their obligations hereunder,
and to each of the following additional terms and conditions:

(A)

No stop order suspending the effectiveness of the Registration Statement shall
have been issued and no proceedings for that purpose shall have been initiated
or threatened by the Commission, and any request for additional information on
the part of the Commission (to be included in the Registration Statement, the
Base Prospectus or the Prospectus Supplement or otherwise) shall have been
complied with to the reasonable satisfaction of Maxim.  




(B)

Maxim shall not have discovered and disclosed to the Company on or prior to the
Closing Date that the Registration Statement, the Base Prospectus or the
Prospectus Supplement or any amendment or supplement thereto contains an untrue
statement of a fact which, in the opinion of counsel for Maxim, is material or
omits to state any fact which, in the opinion of such counsel, is material and
is required to be stated therein or is necessary to make the statements therein
not misleading.

(C)

All corporate proceedings and other legal matters incident to the authorization,
form, execution, delivery and validity of each of this Agreement, the
Securities, the Registration Statement, the Base Prospectus and the Prospectus
Supplement and all other legal matters relating to this Agreement and the
transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for Maxim, and the Company shall have furnished to
such counsel all documents and information that they may reasonably request to
enable them to pass upon such matters.

(D)

Maxim shall have received from outside counsel to the Company such counsel’s
written opinion, addressed to the Purchasers dated as of the Closing Date, in
form and substance reasonably satisfactory to Maxim.

(E)

Neither the Company nor any of its subsidiaries (i) shall have sustained since
the date of the latest audited financial statements included or incorporated by
reference in the Base Prospectus, any loss or interference with its business
from fire, explosion, flood, terrorist act or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth in or contemplated by the Base
Prospectus and (ii) since such date there shall not have been any change in the
capital stock or long-term debt of the Company or any of its subsidiaries or any
change, or any development involving a prospective change, in or affecting the
business, general affairs, management, financial position, stockholders’ equity,
results of operations or prospects of the Company and its subsidiaries,
otherwise than as set forth in or contemplated by the Base Prospectus, the
effect of which, in any such case described in clause (i) or (ii), is, in the
judgment of Maxim, so material and adverse as to make it impracticable or
inadvisable to proceed with the sale or delivery of the Securities on the terms
and in the manner contemplated by the Base Prospectus, the Time of Sale
Prospectus, if any, and the Prospectus Supplement.

(F)

The Common Stock is registered under the Exchange Act and, as of the Closing
Date, the Shares shall be listed and admitted and authorized for trading on the
NASDAQ Capital Market and satisfactory evidence of such action shall have been
provided to Maxim.  The Company shall have taken no action designed to, or
likely to have the effect of terminating the registration of the Common Stock
under the Exchange Act or delisting or suspending from trading the Common Stock
from the NASDAQ





Maxim Group LLC

Members FINRA & SIPC

405 Lexington Avenue * New York, NY10174 * (212) 895-3500 * (800) 724-0761 * fax
(212) 895-3783 * www.maximgrp.com




--------------------------------------------------------------------------------

Dolphin Entertainment, Inc.

June 2020

Page 7







Capital Market nor has the Company received any additional information
suggesting that the Commission or the NASDAQ Capital Market is contemplating
terminating such registration or listing.

(G)

No action shall have been taken and no statute, rule, regulation or order shall
have been enacted, adopted or issued by any governmental agency or body which
would, as of the Closing Date, prevent the issuance or sale of the Securities or
materially and adversely affect or potentially and adversely affect the business
or operations of the Company; and no injunction, restraining order or order of
any other nature by any federal or state court of competent jurisdiction shall
have been issued as of the Closing Date which would prevent the issuance or sale
of the Securities or materially and adversely affect or potentially and
adversely affect the business or operations of the Company.

(H)

The Company shall have prepared and filed with the Commission a Current Report
on Form 8-K with respect to the Placement, including as an exhibit thereto this
Agreement.

(I)

The Company shall have entered into subscription agreements with each of the
Purchasers and such agreements shall be in full force and effect and shall
contain representations and warranties of the Company as agreed between the
Company and the Purchasers.

(J)

FINRA shall have raised no objection to the fairness and reasonableness of the
terms and arrangements of this Agreement.  In addition, the Company shall, if
requested by Maxim, make or authorize Maxim’s counsel to make on the Company’s
behalf, an Issuer Filing with the FINRA Corporate Financing Department pursuant
to FINRA Rule 5110 with respect to the Registration Statement and pay all filing
fees required in connection therewith.




(K)

Prior to the Closing Date, the Company shall have furnished to Maxim such
further information, certificates and documents as Maxim may reasonably request.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to Maxim’s
counsel.

SECTION 11.

GOVERNING LAW. This Agreement will be governed by, and construed in accordance
with, the laws of the State of New York applicable to agreements made and to be
performed entirely in such State. This Agreement may not be assigned by either
party without the prior written consent of the other party. This Agreement shall
be binding upon and inure to the benefit of the parties hereto, and their
respective successors and permitted assigns. Any right to trial by jury with
respect to any dispute arising under this Agreement or any transaction or
conduct in connection herewith is waived. Any dispute arising under this
Agreement may be brought into the courts of the State of New York or into the
Federal Court located in New York, New York and, by execution and delivery of
this Agreement, the Company hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of aforesaid courts.
 Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
delivering a copy thereof via overnight delivery (with evidence of delivery) to
such party at the address in effect for notices to it under this Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof.  Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law. If either party
shall commence an action or proceeding to enforce any provisions of a
Transaction Document, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its attorney’s fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.








Maxim Group LLC

Members FINRA & SIPC

405 Lexington Avenue * New York, NY10174 * (212) 895-3500 * (800) 724-0761 * fax
(212) 895-3783 * www.maximgrp.com




--------------------------------------------------------------------------------

Dolphin Entertainment, Inc.

June 2020

Page 8







SECTION 12.

ENTIRE AGREEMENT/MISCELLANEOUS.  This Agreement (including the attached
Indemnification Provisions) embodies the entire agreement and understanding
between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof.  If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect.  This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by Maxim and the Company.  The representations,
warranties, agreements and covenants contained herein shall survive the closing
of the Placement and delivery and/or exercise of the Securities, as applicable.
 This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission or a “.pdf” format file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

SECTION 13.

CONFIDENTIALITY.  Maxim (i) will keep the Confidential Information (as such term
is defined below) confidential and will not (except as required by applicable
law or stock exchange requirement, regulation or legal process), without the
Company’s prior written consent, disclose to any person any Confidential
Information, and (ii) will not use any Confidential Information other than in
connection with its evaluation of the Placement.  Maxim further agrees to
disclose the Confidential Information only to its Representatives who need to
know the Confidential Information for the purpose of evaluating the Placement,
and who are informed by Maxim of the confidential nature of the Confidential
Information. The term “Confidential Information” shall mean, all confidential,
proprietary and non-public information (whether written, oral or electronic
communications) furnished by the Company to Maxim or its Representatives in
connection with Maxim’s evaluation of the Placement. Information communicated
orally or otherwise than in writing, shall only be considered Confidential
Information if such information is designated as being confidential at the time
of disclosure (or promptly thereafter) and is reduced in writing and identified
to Maxim as being Confidential Information immediately after the initial
disclosure. The term “Confidential Information” will not, however, include
information which (i) is or becomes publicly available other than as a result of
a disclosure by Maxim or its Representatives in violation of this Agreement,
(ii) is or becomes available to Maxim or any of its Representatives on a
nonconfidential basis from a third-party, (iii) is known to Maxim or any of its
Representatives prior to disclosure by the Company or any of its
Representatives, (iv) is or has been independently developed by Maxim and/or the
Representatives without use of any Confidential Information furnished to it by
the Company, or (v) is required to be disclosed pursuant to applicable legal or
regulatory authority..  The term “Representatives” shall mean a party's
directors, board committees, officers, employees, financial advisors, attorneys
and accountants. This provision shall be in full force until the earlier of (a)
the date that the Confidential Information ceases to be confidential and (b) two
years from the date hereof.

SECTION 14.

NOTICES.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified on
the signature pages attached hereto prior to 6:30 p.m. (New York City time) on a
business day, (b) the next business day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number on
the signature pages attached hereto on a day that is not a business day or later
than 6:30 p.m. (New York City time) on any business day, (c) the business day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given.  The address for such notices and communications shall be
as set forth on the signature pages hereto.





Maxim Group LLC

Members FINRA & SIPC

405 Lexington Avenue * New York, NY10174 * (212) 895-3500 * (800) 724-0761 * fax
(212) 895-3783 * www.maximgrp.com




--------------------------------------------------------------------------------

Dolphin Entertainment, Inc.

June 2020

Page 9










We are excited about this equity offering and look forward to working with you.
 Please confirm that the foregoing correctly sets forth our agreement by signing
and returning the enclosed copy of this Agreement.










 

Very truly yours,

 

 

 

 

MAXIM GROUP, LLC

 

 

 

 

By:

/s/ John Shaw

     

 

Name:

John H. Shaw III

 

 

Title:

Senior Managing Director,

 

 

Investment Banking

 

 

 

 

 

 

 

By:

/s/ Clifford Teller

     

 

Name:

Clifford A. Teller

 

 

Title:

Executive Managing Director,

 

 

Head of Investment Banking

 

 

 

 

 

 

 

Address for notice:

 

405 Lexington Avenue

 

2nd Floor

 

New York, NY 10174

 

 

 








Maxim Group LLC

Members FINRA & SIPC

405 Lexington Avenue * New York, NY10174 * (212) 895-3500 * (800) 724-0761 * fax
(212) 895-3783 * www.maximgrp.com




--------------------------------------------------------------------------------

Dolphin Entertainment, Inc.

June 2020

Page 10










Accepted and Agreed to as of

the date first written above:




DOLPHIN ENTERTAINMENT, INC.




By:

/s/ Bill O’Dowd

Name:

William O’Dowd

Title:

Chief Executive Officer




Address for notice:

Dolphin Entertainment, Inc.  

150 Alhambra Circle, Suite 1200

Coral Gables, Florida 33134











Maxim Group LLC

Members FINRA & SIPC

405 Lexington Avenue * New York, NY10174 * (212) 895-3500 * (800) 724-0761 * fax
(212) 895-3783 * www.maximgrp.com




--------------------------------------------------------------------------------

Dolphin Entertainment, Inc.

June  2020

Page 11




ADDENDUM A

INDEMNIFICATION PROVISIONS




Dolphin Entertainment, Inc. (the “Company”) pursuant to a placement agreement
dated June 5, 2020, between the Company and  Maxim, as it may be amended from
time to time in writing (the “Agreement”), the Company hereby agrees as follows:




1.

To the extent permitted by law, the Company will indemnify Maxim and each of
their affiliates, directors, officers, employees and controlling persons (within
the meaning of Section 15 of the Securities Act of 1933, as amended, or Section
20 of the Securities Exchange Act of 1934) against all losses, claims, damages,
expenses and liabilities, as the same are incurred (including the reasonable
fees and expenses of counsel), relating to or arising out of its activities
hereunder or pursuant to the Agreement, except, with regard Maxim, to the extent
that any losses, claims, damages, expenses or liabilities (or actions in respect
thereof) are found in a final judgment (not subject to appeal) by a court of law
to have resulted primarily and directly from Maxim’s willful misconduct or gross
negligence in performing the services described herein, as the case may be.




2.

Promptly after receipt by Maxim of notice of any claim or the commencement of
any action or proceeding with respect to which Maxim is entitled to indemnity
hereunder, Maxim will notify the Company in writing of such claim or of the
commencement of such action or proceeding, and the Company will assume the
defense of such action or proceeding and will employ counsel reasonably
satisfactory to Maxim and will pay the fees and expenses of such counsel.
 Notwithstanding the preceding sentence, Maxim will be entitled to employ
counsel separate from counsel for the Company and from any other party in such
action if counsel for Maxim reasonably determines that it would be inappropriate
under the applicable rules of professional responsibility for the same counsel
to represent both the Company and Maxim.  In such event, the reasonable fees and
disbursements of no more than one such separate counsel will be paid by the
Company.  The Company will have the exclusive right to settle the claim or
proceeding provided that the Company will not settle any such claim, action or
proceeding without the prior written consent of Maxim, which will not be
unreasonably withheld.




3.

The Company agrees to notify Maxim promptly of the assertion against it or any
other person of any claim or the commencement of any action or proceeding
relating to a transaction contemplated by the Agreement.




4.

If for any reason the foregoing indemnity is unavailable to Maxim or
insufficient to hold Maxim harmless, then the Company shall contribute to the
amount paid or payable by Maxim, as the case may be, as a result of such losses,
claims, damages or liabilities in such proportion as is appropriate to reflect
not only the relative benefits received by the Company on the one hand, and
Maxim on the other, but also the relative fault of the Company on the one hand
and Maxim on the other that resulted in such losses, claims, damages or
liabilities, as well as any relevant equitable considerations.  The amounts paid
or payable by a party in respect of losses, claims, damages and liabilities
referred to above shall be deemed to include any legal or other fees and
expenses incurred in defending any litigation, proceeding or other action or
claim.  Notwithstanding the provisions hereof, Maxim’s share of the liability
hereunder shall not be in excess of the amount of fees actually received, or to
be received, by Maxim under the Agreement (excluding any amounts received as
reimbursement of expenses incurred by Maxim).




5.

These Indemnification Provisions shall remain in full force and effect whether
or not the transaction contemplated by the Agreement is completed and shall
survive the termination of the Agreement, and shall be in addition to any
liability that the Company might otherwise have to any indemnified party under
the Agreement or otherwise.





Maxim Group LLC

Members FINRA & SIPC

405 Lexington Avenue * New York, NY10174 * (212) 895-3500 * (800) 724-0761 * fax
(212) 895-3783 * www.maximgrp.com


